Appeal from a judgment of the Supreme Court (Plumadore, J.), entered August 29, 1994 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted of the crime of manslaughter in the first degree and sentenced as a second felony offender to a term of imprisonment of 5 to 10 years. Petitioner subsequently initiated this proceeding pursuant to CPLR article 70, contending that the Grand Jury proceeding by which he was indicted was defective. Habeas corpus relief is inappropriate where, as here, petitioner’s arguments have been or may be raised on direct appeal or by a motion pursuant to CPL article 440. Further, petitioner has not made a sufficient showing of circumstances which would require a departure from traditional orderly procedure.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.